      Case 3:19-cv-02062-S Document 1 Filed 08/29/19                Page 1 of 13 PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

KATELYN HANKS,                                         )
                                                       )
                               Plaintiff,              )
                                                       )       CIVIL ACTION
vs.                                                    )
                                                       )       File No.
CAO TRINH, d/b/a SUPER WASH & DRY and                  )
TRANS SHOPPING CENTER, INC.,                           )
                                                       )
                               Defendants.             )

                                             COMPLAINT

        COMES NOW, KATELYN HANKS, by and through the undersigned counsel, and files

this, his Complaint against Defendants, CAO TRINH, d/b/a/ SUPER WASH & DRY and TRANS

SHOPPING CENTER, INC., pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support

thereof, Plaintiff respectfully shows this Court as follows:

                                            JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’ CAO

TRINH, d/b/a/ SUPER WASH & DRY and TRANS SHOPPING CENTER, INC., failure to

remove physical barriers to access and violations of Title III of the ADA.

                                              PARTIES

        2.     Plaintiff, KATELYN HANKS (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Dallas, Texas (Dallas County).

        3.     Plaintiff is disabled as defined by the ADA.

        4.     Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                   1
     Case 3:19-cv-02062-S Document 1 Filed 08/29/19                   Page 2 of 13 PageID 2



performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.       Plaintiff uses a wheelchair for mobility purposes.

        6.       Plaintiff is also an independent advocate of the rights of similarly situated disabled

persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA litigation

to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to do whatever

is necessary to create the requisite standing to confer jurisdiction upon this Court so an injunction

can be issued correcting the numerous ADA violations on this property, including returning to the

Property as soon as it is accessible (“Advocacy Purposes”).

        7.       Defendant, CAO TRINH, d/b/a/ SUPER WASH & DRY (hereinafter “CAO TRINH,

d/b/a/ SUPER WASH & DRY”), is an individual who transacts business in the State of Texas and

within this judicial district.

        8.       Defendant, CAO TRINH, d/b/a/ SUPER WASH & DRY, may be properly served

with process via its Owner for service, to wit: Cao Trinh, 3600 W. Pioneer Drive, Suite 100, Irving,

TX 75061.

        9.       Defendant, TRANS SHOPPING CENTER, INC. (hereinafter “TRANS SHOPPING

CENTER, INC.”), is a Texas company that transacts business in the State of Texas and within this

judicial district.

        10.      Defendant, TRANS SHOPPING CENTER, INC., may be properly served with

process via its registered agent for service, to wit: Trinh Tran, Registered Agent, 3600 W. Pioneer

Drive, Irving, TX 75061.



                                                    2
    Case 3:19-cv-02062-S Document 1 Filed 08/29/19                   Page 3 of 13 PageID 3



                                   FACTUAL ALLEGATIONS

       11.     On or about July 19, 2019 Plaintiff was a customer at “Super Wash & Dry,” a

business located at 3620 W. Pioneer Drive, Irving, TX 75061, referenced herein as the “Super

Wash & Dry.”

       12.     Also on July 19, 2019, Plaintiff was a customer at the restaurant La Paleta, also

located in the Property.

       13.     CAO TRINH, d/b/a/ SUPER WASH & DRY is the lessee or sub-lessee of the real

property and improvements that are the subject of this action and operates the Super Wash & Dry.

       14.     TRANS SHOPPING CENTER, INC. is the owner or co-owner of the real property

and improvements that Super Wash & Dry is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       15.     Plaintiff lives 18 miles from Super Wash & Dry and the Property.

       16.     Plaintiff’s access to the business(es) located at 3620 W. Pioneer Drive, Irving, TX

75061, Dallas County Property Appraiser’s account number 325595100A010000 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of her

disabilities, and she will be denied and/or limited in the future unless and until Defendants, CAO

TRINH, d/b/a/ SUPER WASH & DRY and TRANS SHOPPING CENTER, INC., are compelled to

remove the physical barriers to access and correct the ADA violations that exist at Super Wash &

Dry and the Property, including those set forth in this Complaint.

       17.     Plaintiff has visited Super Wash & Dry and the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting Super Wash & Dry and the

Property within six months or sooner, as soon as the barriers to access detailed in this Complaint are



                                                  3
     Case 3:19-cv-02062-S Document 1 Filed 08/29/19                Page 4 of 13 PageID 4



removed and Super Wash & Dry and the Property is accessible again. The purpose of the revisit is

to be a regular customer, to determine if and when Super Wash & Dry and the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       18.      Plaintiff intends on revisiting Super Wash & Dry and the Property to purchase food

and/or services as a regular customer living in the near vicinity as well as for Advocacy Purposes,

but does not intend to re-expose herself to the ongoing barriers to access and engage in a futile

gesture of visiting the public accommodation known to Plaintiff to have numerous and continuing

barriers to access.

       19.      Plaintiff travelled to Super Wash & Dry and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at Super Wash & Dry and

the Property that are detailed in this Complaint, engaged those barriers, suffered legal harm and

legal injury, and will continue to suffer such harm and injury as a result of the illegal barriers to

access present at Super Wash & Dry and the Property.


                                       COUNT I
                           VIOLATIONS OF THE ADA AND ADAAG

       20.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42 U.S.C. §

12101 et seq.

       21.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a whole is
                growing older;

       (ii)     historically, society has tended to isolate and segregate individuals with
                disabilities, and, despite some improvements, such forms of discrimination
                against individuals with disabilities continue to be a serious and pervasive
                social problem;

       (iii)    discrimination against individuals with disabilities persists in such critical


                                                  4
    Case 3:19-cv-02062-S Document 1 Filed 08/29/19                Page 5 of 13 PageID 5



               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       22.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to enforce
               the fourteenth amendment and to regulate commerce, in order to address the
               major areas of discrimination faced day-to-day by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       23.      The congressional legislation provided places of public accommodation one and a

half years from the enactment of the ADA to implement its requirements.

       24.     The effective date of Title III of the ADA was January 26, 1992 (or January 26, 1993

if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C. §

12181; 28 C.F.R. § 36.508(a).



                                                 5
    Case 3:19-cv-02062-S Document 1 Filed 08/29/19                 Page 6 of 13 PageID 6



       25.     Super Wash & Dry is a public accommodation and service establishment.

       26.     The Property is a public accommodation and service establishment.

       27.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

of Justice and Office of Attorney General promulgated federal regulations to implement the

requirements of the ADA. 28 C.F.R. Part 36.

       28.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       29.     Super Wash & Dry must be, but is not, in compliance with the ADA and ADAAG.

       30.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       31.      Plaintiff has attempted to, and has to the extent possible, accessed Super Wash &

Dry, La Paleta and the Property in her capacity as a customer of Super Wash & Dry, La Paleta and

the Property and as an independent advocate for the disabled, but could not fully do so because of

her disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at Super Wash & Dry and the Property that preclude and/or limit her access to

Super Wash & Dry, La Paleta and the Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       32.     Plaintiff intends to visit Super Wash & Dry, La Paleta and the Property again in the

very near future as a customer and as an independent advocate for the disabled, in order to utilize all

of the goods, services, facilities, privileges, advantages and/or accommodations commonly offered

at Super Wash & Dry and the Property, but will be unable to fully do so because of her disability

and the physical barriers to access, dangerous conditions and ADA violations that exist at Super



                                                   6
    Case 3:19-cv-02062-S Document 1 Filed 08/29/19                  Page 7 of 13 PageID 7



Wash & Dry and the Property that preclude and/or limit her access to Super Wash & Dry and the

Property and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more specifically set forth

in this Complaint.

       33.     Defendants, CAO TRINH, d/b/a/ SUPER WASH & DRY and TRANS SHOPPING

CENTER, INC., have discriminated against Plaintiff (and others with disabilities) by denying her

access to, and full and equal enjoyment of the goods, services, facilities, privileges, advantages

and/or accommodations of Super Wash & Dry and the Property, as prohibited by, and by failing to

remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       34.     Defendants, CAO TRINH, d/b/a/ SUPER WASH & DRY and TRANS SHOPPING

CENTER, INC., will continue to discriminate against Plaintiff and others with disabilities unless

and until Defendants, CAO TRINH, d/b/a/ SUPER WASH & DRY and TRANS SHOPPING

CENTER, INC., are compelled to remove all physical barriers that exist at the Super Wash & Dry

and the Property, including those specifically set forth herein, and make Super Wash & Dry and the

Property accessible to and usable by Plaintiff and other persons with disabilities.

       35.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to Super Wash & Dry and the Property and the full and equal enjoyment of the goods,

services, facilities, privileges, advantages and accommodations of Super Wash & Dry and the

Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Near Super Wash & Dry, one accessible parking space has a slope in excess of 1:48

               in violation of Section 502.4 of the 2010 ADAAG standards and is not level. This



                                                  7
Case 3:19-cv-02062-S Document 1 Filed 08/29/19                 Page 8 of 13 PageID 8



          violation made it dangerous and difficult for Plaintiff to exit and enter their vehicle

          while parked at the Property.

  (ii)    Near Super Wash & Dry, the access aisle to the accessible parking space is not level

          due to the presence of an accessible ramp in the access aisle in violation of Section

          502.4 of the 2010 ADAAG standards. This violation made it dangerous and difficult

          for Plaintiff to exit and enter their vehicle while parked at the Property.

  (iii)   Near Super Wash & Dry, the accessible curb ramp is improperly protruding into the

          access aisle of the accessible parking space in violation of Section 406.5 of the 2010

          ADAAG Standards. This violation made it difficult and dangerous for Plaintiff to

          exit/enter their vehicle.

  (iv)    Near Super Wash & Dry, due to a policy of placing a pole in the access aisle, the

          access aisle is in violation of Section 303.2, 502.3.1 and 502.4 of the 2010 ADAAG

          Standards. This violation made it difficult for Plaintiff to access the units of the

          Property.

  (v)     Near Super Wash & Dry, the Property has an accessible ramp leading from the

          accessible parking space to the accessible entrances with a slope exceeding 1:12 in

          violation of Section 405.2 of the 2010 ADAAG standards. This violation made it

          dangerous and difficult for Plaintiff to access the units of the Property.

  (vi)    Near Super Wash & Dry, one accessible parking space is missing a proper

          identification sign in violation of Section 502.6 of the 2010 ADAAG standards. This

          violation made it difficult for Plaintiff to locate an accessible parking space.

  (vii)   In Super Wash & Dry, the interior has walking surfaces lacking a 36 (thirty-six) inch

          clear width, due to an inadequate policy of not keeping the accessible route clear, in



                                              8
Case 3:19-cv-02062-S Document 1 Filed 08/29/19                    Page 9 of 13 PageID 9



           violation of Section 403.5.1 of the 2010 ADAAG standards. This violation made it

           difficult for Plaintiff to properly utilize public features at the Property.

  (viii)   The Property lacks an accessible route from the public sidewalk to the accessible

           entrances in violation of section 206.2.1 of the 2010 ADAAG standards. This

           violation made it difficult for Plaintiff to utilize public transportation as a way to

           access the units of the Property.

  (ix)     Defendants fail to adhere to a policy, practice and procedure to ensure that all

           facilities are readily accessible to and usable by disabled individuals.



  SUPER WASH & DRY RESTROOMS

  (i)      The restrooms lack proper door hardware in violation of Section 404.2.7 of the 2010

           ADAAG standards. This made it difficult for Plaintiff and/or any disabled individual

           to utilize the restroom facilities.

  (ii)     The actionable mechanism of the paper towel dispenser in the restroom is located

           outside the prescribed vertical reach ranges set forth in Section 308.2.1 of the 2010

           ADAAG standards. This made it difficult for Plaintiff and/or any disabled individual

           to safely utilize the restroom facilities.

  (iii)    The mirror in the bathrooms exceeds the maximum height permitted by Section

           603.3 of the 2010 ADAAG standards. This violation made it difficult for the

           Plaintiff and/or any disabled individual to properly utilize public features of the

           restroom.




                                                 9
   Case 3:19-cv-02062-S Document 1 Filed 08/29/19                  Page 10 of 13 PageID 10



       (iv)    Restrooms have a pedestal sink with inadequate knee and toe clearance in violation

               of Section 306 of the 2010 ADAAG standards. This made it difficult for Plaintiff

               and/or any disabled individual to safely utilize the restroom facilities.

       (v)     The soap dispenser in the restroom is located outside the prescribed vertical reach

               ranges set forth in Section 308.2.1 of the 2010 ADAAG standards. This made it

               difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

               facilities.

       36.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Super Wash & Dry and the

Property.

       37.     Plaintiff requires an inspection of Super Wash & Dry and the Property in order to

determine all of the discriminatory conditions present at Super Wash & Dry and the Property in

violation of the ADA.

       38.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       39.      All of the violations alleged herein are readily achievable to modify to bring Super

Wash & Dry and the Property into compliance with the ADA.

       40.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Super Wash & Dry and the Property is readily achievable because

the nature and cost of the modifications are relatively low.

       41.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Super Wash & Dry and the Property is readily achievable because



                                                  10
   Case 3:19-cv-02062-S Document 1 Filed 08/29/19                   Page 11 of 13 PageID 11



Defendants, CAO TRINH, d/b/a/ SUPER WASH & DRY and TRANS SHOPPING CENTER,

INC., have the financial resources to make the necessary modifications.

       42.     Upon information and good faith belief, Super Wash & Dry and the Property have

been altered since 2010.

       43.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with the

1991 ADAAG standards.

       44.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until Defendants,

CAO TRINH, d/b/a/ SUPER WASH & DRY and TRANS SHOPPING CENTER, INC., are

required to remove the physical barriers, dangerous conditions and ADA violations that exist at

Super Wash & Dry and the Property, including those alleged herein.

       45.     Plaintiff’s requested relief serves the public interest.

       46.     The benefit to Plaintiff and the public of the relief outweighs any resulting detriment

to Defendants, CAO TRINH, d/b/a/ SUPER WASH & DRY and TRANS SHOPPING CENTER,

INC.

       47.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, CAO TRINH, d/b/a/ SUPER WASH & DRY and TRANS SHOPPING

CENTER, INC., pursuant to 42 U.S.C. §§ 12188 and 12205.

       48.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant injunctive

relief to Plaintiff, including the issuance of an Order directing Defendants, CAO TRINH, d/b/a/

SUPER WASH & DRY and TRANS SHOPPING CENTER, INC., to modify Super Wash & Dry

and the Property to the extent required by the ADA.



                                                   11
   Case 3:19-cv-02062-S Document 1 Filed 08/29/19               Page 12 of 13 PageID 12



       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, CAO TRINH, d/b/a/ SUPER WASH & DRY., in

              violation of the ADA and ADAAG;

       (b)    That the Court find Defendant, TRANS SHOPPING CENTER, INC., in violation of

              the ADA and ADAAG

       (c)    That the Court issue a permanent injunction enjoining Defendants, CAO TRINH,

              d/b/a/ SUPER WASH & DRY and TRANS SHOPPING CENTER, INC., from

              continuing their discriminatory practices;

       (d)    That the Court issue an Order requiring Defendants, CAO TRINH, d/b/a/ SUPER

              WASH & DRY and TRANS SHOPPING CENTER, INC., to (i) remove the physical

              barriers to access and (ii) alter Super Wash & Dry and the Property to make it

              readily accessible to and useable by individuals with disabilities to the extent

              required by the ADA;

       (e)    That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses and

              costs; and

       (f)    That the Court grant such further relief as deemed just and equitable in light of the

              circumstances.

Dated: August 29, 2019.                     Respectfully submitted,

                                            THE SCHAPIRO LAW GROUP, P.L.

                                            /s/ Douglas S. Schapiro
                                            Douglas S. Schapiro, Esq.
                                            Attorney-in-Charge for Plaintiff
                                            Northern District of Texas ID No. 54538FL
                                            The Schapiro Law Group, P.L.
                                            7301-A W. Palmetto Park Rd., Suite 100A
                                            Boca Raton, FL 33433
                                            Tel: (561) 807-7388


                                                12
Case 3:19-cv-02062-S Document 1 Filed 08/29/19    Page 13 of 13 PageID 13



                                Email: schapiro@schapirolawgroup.com

                                Law Offices of
                                LIPPE & ASSOCIATES

                                 /s/ Emil Lippe, Jr.
                                 Emil Lippe, Jr., Esq.
                                 State Bar No. 12398300
                                 Lippe & Associates
                                 12222 Merit Drive, Suite 1200
                                 Dallas, TX 75251
                                 Tel: (214) 855-1850
                                 Fax: (214) 720-6074
                                 emil@texaslaw.com

                                ATTORNEYS FOR PLAINTIFF
                                KATELYN HANKS




                                   13
